                                                                                                                                         I ,i ;:rJi ii I ij i             tl


 STATE OF NORTH CAROLINA
                 NEw      r{ANovER                       County
                                                                                                                    ln The General Court Of Ji.rstice
                                                                                                                E District ffi Suporior Court Division

                      Nctworks Publ                 lnc. and NZ Franchising; LLC
                                                                                                                 CruIL SUMMONS
      Ward nnd .Smith, P.A, / Post Offlce Box 7068
                                                                                            LjALTAS AND PTURTES SUMMONS (ASSESS FEE)
      Slifa Zp
w                 NC;28406
                                                                                                                                                               3      4


Jabqucline,Mhrie Lylcs and l.,ilbstylc Putrlicrtiont, l.,l,C




 Tq Egch Of The           Oefsniant(sl Namod Below:

Lj festylc I'ublications, LLC
c/o its Registercd Agent, Deland $hore
i14w 26rh Strest, Suitc lS

                   IMpORTANTI You have been Euedl These.papers are legal documents, DO NOT throw these papers outt
                  .You hrve to reepond'within 30 days. You may want to talk wllh a lawyer about.your case as soon 8s
                   podslblo, aid, ll neodedi rpeak with someone who reads Engllsh and gan translat$ these papersl
                                                                                                                   lo$albs'
        !          IIMPORTANTEI |$e ha ontablado un procbBo clvll en Su contral Estos papoles son dbcumentos
                       TIRE estos   papelesl
                   1NO
                   Tlene qug co.tttsstara m65 tardar.en 30 dlas. lPuede querer consultarcon un abogado lo anlee posible
                   acerca-de su cago y, de ser necesario, hablar con algulen gue lea ingl6s y que pueda l?educlr e6tos
                      documentost
AGivilAction Hae Boen Commencpd AgainetYou!
You'are noiified to appoar gnd snswer the complaint of the plaintifr as follows:
.1. ServeacopyofpurWrite0qnsqertothgcomplaint.upontheplaintifforplaintift'sattomeywithinffiy(3Q)daysafleryouhavebeen
    serveo. you rnay g*. 6;i Jni*r by Ceiivaring a miy to tha plaintiff ol by mailing il to the phintiffs lasf known addreoe, and
2. File the orlginal oJ ths wrlt{on answer with the Cle* of Supedor Court of the munly nam6d abovo.
lf you fail io answer the camplaintr the plaintiff will apply 19 the Court for the relief demanded in ihe complainr
Namo   M    Addtgss   q   Hahli':q Attomcy (if nono, r'ddrosE Qt Plainlin             Dblo lsgu@

                                                                                              +"ta"\q-                                         flru'r   ffirur
Alexnnder C, Dalg
Ward and Smith, P.A.
Post Office      llox   7068
                                                                                       '**'"ck{rtl
Wilmingitin, NC 28406                                                                     Sioepurycsc fJAsbislantcsc                 n          SuperiwCourl




[J   ENDORSEMENT {ASSESS FEE)                                                                                                                 ileu ilpu
     This Sgmmdns was originelly lssubd on the date indicaled
     abov8 and reurned not ssrved, At the reque$t of the plaintiff,
     1ne iime within wnrcn ttis Summons must be sdrved l!
     extdnded si,tty (60) days.                                                           n   Depsrycsc       nass,$rrnl   csl       Jctol.aqupaiot     coua



NbTE TO FARTIES; Many                 oountios..4avt: raau'Atonv ARBITRATTaN $ogtams in which rr,oal casss wl,sro ,lrp amounl h.aontovotsy.is s2g'000 d
                               less are haarA   iy sn atbitfttor batoft I hid, fhs padies wlt! be no$liod if lhis csso ,b ass/gned tor nahdalory'8$ili6tAA, dnd, il
                               so,whs.ptocedwelitobefoila&a,                                                   .I'RUE
                                                                                                          A                copy
                                                                                  (ovor)            !ffiRK oF $uPERloR couRl
 Aoc"cv-r@,        Rev.4/ig courts                                                                      NEW HANOVER COUNTY
 o2o'tlAdministrariw oiiicg           of tho
                                                                                                       av Cfru{bttoft'qen'E
                                                                                                       DoPutY'Cierft af SuPor{or Courl




              Case 7:19-cv-00089-BO Document 1-3 Filed 05/03/19 Page 1 of 1
